Citation Nr: 1439760	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for stuttering.

2.  Entitlement to an initial disability rating greater than 10 percent for residuals of fracture of the left 4th toe distal phalanx with scar.

3.  Entitlement to service connection for arthritis of both hands.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran had active service from March 1971 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
In a June 1984 rating decision, the RO denied service connection for stuttering.  There is no indication on file that the Veteran ever received notice of that decision.  In November 1985, the Veteran wrote the RO stating that he wished to have his claim for service connection for his speech disability.  A December 1985 "deferred or confirmed rating decision" contains a notation to tell the Veteran that service connection for stuttering was previously denied and in order to reopen the claim, he must furnish new and material evidence.  There is no indication on file that the RO notified the Veteran of that decision either.  

The Veteran perfected an appeal from an October 2006 rating decision in which the RO considered the claim regarding stuttering to be the subject of a prior final decision; and considered the claim to be reopened and denied on the merits by the October 2006 decision.  However, as the Veteran did not receive notice of the June 1984 rating decision, it never became final, and the claim of service connection for stuttering remains open from that time.  

The other claims on appeal arise from the October 2006 rating decision, which denied service connection for arthritis of both hands, and granted service connection for residuals of fracture of the left 4th toe distal phalanx with scar and assigned that disability an initial rating of 10 percent.  

The issue of entitlement to service connection for arthritis of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current stuttering began in service.

2.  Since the award of service connection, the Veteran's residuals of fracture of the left 4th toe distal phalanx with scar, have not been manifested by moderately severe or worse symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for stuttering have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial disability rating greater than 10 percent for residuals of fracture of the left 4th toe distal phalanx with scar, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is granting in full the benefit sought regarding the stuttering claim.  Accordingly, with respect to that claim, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

The appeal as to the initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment and personnel records, VA and private medical treatment records, have been obtained.  He did not identify any outstanding treatment records pertinent to the appeal and is not in receipt of Social Security Administration disability benefits.  VA examinations were conducted in September 2006, June 2008, January 2009, and September 2010; the record does not reflect that the examinations are inadequate for rating purposes or that the disability has worsened since the most recent examination.

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Service Connection

Applicable Laws and Regulations

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service; except for conditions noted on the entrance examination, or if clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts and Analysis

The Veteran's service treatment records reflect the following history.  During the March 1971 enlistment examination, the Veteran specifically reported that he had not ever stuttered or stammered.  The associated report of medical examination at that time reflects that the examiner made no findings referable to such condition being present. 

A February 1972 service treatment record noted that the Veteran sustained parachute school/parachute jump injuries in November 1971 (cervical spine) and again in about January 1972 (shoulder).  He was seen in June 1972 for a head wound (laceration/gash involving the left eyebrow).  The Veteran was seen in October 1972 for a head injury while boxing, with a provisional diagnosis of head trauma, rule out subdural.  He reported that he was told he hit his head against the floor but he did not remember the injury and did not remember if there was loss of consciousness.  The impression was mild concussion.

An April 1973 statement of medical examination and duty status shows that the Veteran was injured while falling down the stairs in the barracks.  The injury involved a laceration of the upper lip.  He was seen in July 1974 after a car accident in May 1974 with complaints severe neck pain since then.  The Veteran underwent x-ray examination.  Examination was inconclusive as C1 and C2 were not shown well on any view.

Service treatment records show that the Veteran was seen on two consecutive days in July 1975 for complaints of dizziness and severe throbbing headaches.  At that time, he reported that he was receiving pressure and "harassment" from his unit.  Mental status examination at that time revealed that the Veteran manifested heavy stuttering and appeared tense and anxious.  A November 1976 examination report shows that he reported problems with speech since June 1975, as well as frequent headaches and dizziness.  The examination report noted that cervical spine films were requested, as the Veteran had fallen during jump school landing on his cervical spine.

A report of a May 1977 consultation request noted complaints of stuttering.  The associated consultation report noted findings that the Veteran demonstrated severe stuttering.  The assessment was chronic severe stuttering.  An April 1978 narrative summary records a complaint of moderately severe secondary stuttering.  The report recorded that the Veteran "reported a lifelong history of stuttering."  That report contains a diagnosis of moderately severe secondary stuttering; condition unchanged; etiology unknown.  Subsequent service treatment records show a continuation of stuttering symptomatology throughout service.  The report of a February 1979 separation examination contains a diagnosis of obvious stuttering.

The report of a post-service September 2006 VA examination does not indicate that the examiner examined the Veteran for his stuttering or that he reviewed the claim file record.  The examiner did not discuss the Veteran's service treatment records as to incidents of stuttering in service.  The report does contain a diagnosis of stuttering, and an opinion essentially that in general stuttering is not aggravated by active duty service.  The examiner stated generally that there was no available study relating stuttering to a profession unique to military service.

In summary, the clinical record shows that on entering service, at the March 1971 enlistment examination the Veteran specifically reported that he had not ever stuttered or stammered; and on examination the examiner made no findings referable to such condition being present.  The Veteran is therefore presumed to have been in sound condition as to any stuttering when enrolled in service.  See 38 U.S.C.A. § 1111.  

Along these lines, there is no clear and unmistakable evidence demonstrating that a stuttering condition existed before service.  Service treatment records do not show any indication of a problem with stuttering between enrollment in service in March 1971 and July 1975, despite numerous service treatment records in between for various conditions including head and neck injuries.  Treatment records between March 1971 and July 1975 show treatment for a number of injuries including head trauma, with resulting symptoms apparently evolving ultimately into the repeated symptoms of dizziness and severe throbbing headaches, and for the first time in July 1975, symptoms of heavy stuttering.  Subsequent service treatment records show significant problems with stuttering, assessed as chronic severe stuttering.  

The April 1978 service treatment record reflects that at that time the Veteran "reported a lifelong history of stuttering," which by itself would suggest a condition pre-existing service.  However, given the remainder of the evidence, this does not constitute clear and unmistakable evidence that the stuttering condition first noted in July 1975 preexisted service.  As such, the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111.  

The Veteran is competent to attest that his stuttering began during service and that he has experienced stuttering since that time period because this type of disability is observable to a lay person.  See Jandreau, 492 F.3d at 1376-77.  His assertions are credible given the consistent clinical history as recorded during service and thereafter; as well as his claims of service connection since he first applied for VA disability benefits in April 1984.  

The Board accords the Veteran's report of experiencing recurrent stuttering since service significant evidentiary weight and moreso than the VA examiner's opinion.  The examiner stated essentially that there was no available study relating stuttering to a profession unique to military service.  The VA examiner's opinion was based merely on the examiner's general notions as to what does or does not cause stuttering, without reference to the Veteran's specific medical history.  Instead, in the Veteran's specific case, the evidence affirmatively shows that the Veteran's stuttering began in service.  See 38 C.F.R. § 3.303(a).  Specific causation is not required to substantiate the claim, but rather that the claimed disability was incurred in service.  The finding is particularly shown especially when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In light of the foregoing clinical evidence, the Board finds that the evidence substantiates the Veteran's claim; thus, service connection for stuttering is warranted.
 

III. Initial Rating

Applicable Laws and Regulations

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

Effective from the date of the award of service connection, June 24, 2005, the Veteran's service-connected residuals of fracture of the left 4th toe distal phalanx with scar, is evaluated as 10 percent disabling under Diagnostic Code 5284 for "other foot injuries."  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Facts and Analysis

During a September 2006 VA examination, the Veteran reported that he has suffered from pain in the left foot that is constant and localized and excruciating, ranking a 10 on a scale of 1 to 10.  The pain was elicited by physical activity and relieved by rest, soaking in hot water, hot pads and massage.  He reported that he had weakness, stiffness, and fatigue at rest, and while standing or walking, he also had swelling.  He was unable to stand longer than 20 minutes, with limping and lack of balance.  On examination, the left foot revealed tenderness.  There was no pes planus, pes cavus, hammer toe, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did not have any limitation with standing or walking.  The Veteran did not require any type of support with his shoes.  Gross examination of joints and muscles were within normal limits.  After examination, the diagnosis was status post shell fragment wound, left foot with scar and heel spur.

During a June 2008 VA podiatry examination, the Veteran reported complaints of pain affecting the balls of both feet.  On examination, the examiner noted the Veteran was tender mildly and non-focally to palpation and examination in and about the balls of both feet in the vicinity of the third and fourth metatarsophalangeal joint weight bearing region, bilaterally and symmetrically.  There was no painful motion, edema, weakness, or instability of either foot, and gait was normal.  Weight bearing was normal, without abnormal shoe wear pattern or focal weight bearing callosities.  The veterans walking ability, standing ability, and distance tolerance were normal and unimpaired without a demonstration of requirement for extra breaks, restrictions of tasks or limitation of work hours.

During a January 2009 VA examination, the Veteran reported having constant pain which was localized in the left 4th toe, and which was crushing, aching, and cramping; and ranked a level 8 out of 10.  The pain can be elicited by physical activity and comes spontaneously, and is relieved by rest and spontaneously.  He required medication to function when there was pain.  He reported that he cannot stand for a long time, or walk, or run.  

Examination of the left foot revealed tenderness, but did not reveal any painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness or instability.  There was active motion of the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the left foot revealed slight tenderness.  The examiner found that the Veteran had pes planus and bilateral hammer toes, including toes 2, 3, 4, and 5, on the left.  The left foot did not have mal-alignment, deformity, pes cavus, hallux valgus, Morton's metatarsalgia, or hallux rigidus.  The Veteran had limitations with standing and walking; he is able to walk one quarter mile.  He required shoe inserts.  He did not require orthopedic or corrective shoes, arch supports, or foot supports.  Symptoms and pain are relieved by corrective shoe wear (shoe inserts).  

X-rays of the left foot showed metal fragments within soft tissue of the proximal foot; and degenerative arthritis of the medial compartment.  The report contains a diagnosis of status post fracture of distal phalanx of the left 4th toe; and a notation that there was persistent pain at the 4th toe.  The examiner remarked that there was no scar visible at the fourth toe; and-with respect to both the service-connected left ankle and left 4th toe disabilities-that the effect of the condition on daily activity was that there is decreased ability to walk and stand for a long time.

During a September 2010 VA examination, the Veteran did not report any complaints specifically as to the service-connected left 4th toe condition.  He did report complaints as to his separately service-connected left ankle degenerative arthritis, including that he had pain in the lateral aspect of the left foot that occurred constantly and was localized and ranked 7 on a scale of 7.  He reported that this condition limited his walking and standing.  On examination of the feet and toes, the report contains no findings of any abnormalities involving the left 4th toe musculoskeletal tissue.  X-ray examination was not performed because the Veteran failed to report for X-ray examination.  The report concluded with a diagnosis that for the VA established diagnosis of fracture left 4th toe with scar, the diagnosis is changed to fracture of left 4th toe and left ankle sprain; this is a result of a progression of the previous diagnosis.  The report noted that the Veteran was with history of left 4th toe fracture; no scar seen on examination.  The Veteran had decreased range of motion of the left ankle.
 
There is nothing in the Veteran's clinical history and recent findings that warrants a rating higher than 10 percent for the residuals of fracture of the left 4th toe distal phalanx with scar, as the evidence does not show that this disability has been manifested by moderately severe impairment of the foot since the award of service connection.  No scar was seen on recent VA examination, and there are no scar-related signs or symptoms.  

Although the Veteran has reported complaints that his residuals of fracture of the left 4th toe distal phalanx decreased his mobility, the evidence does not reflect that this disability by itself constitutes a moderately severe foot injury disability, as the Veteran still has functional movement in his left foot.  Notably, VA examiners have attributed much if not all of the impairment of the left foot to the separately service-connected left ankle degenerative arthritis, which is assigned separate staged ratings of 10 percent from June 24, 2005, and 20 percent from February 5, 2010.  The rating for the ankle is not part of the present appeal.

VA examination of the left foot in January 2009 revealed tenderness, but did not reveal any painful motion, edema, disturbed circulation, weakness, atrophy of musculature, heat, redness or instability.  During VA examination in September 2010, the examiner made no findings of any abnormalities of the left 4th toe musculoskeletal tissue; and noted only that the Veteran had a history of left 4th toe fracture.

Therefore, the Veteran's problems are not so severe as to more closely approximate a 20 percent rating criteria based on the description of symptoms of the residuals of fracture of the left 4th toe distal phalanx with scar, and the objective medical evidence.  Further, there are no other diagnostic codes under which the Veteran's residuals of fracture of the left 4th toe distal phalanx with scar could be rated that would result in a rating in excess of 10 percent.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in increased rating claims-including initial ratings-when the issue of unemployability is raised by the record.  The initial rating claim decided above covers the evaluation of the residuals of fracture of the left 4th toe distal phalanx with scar over the entire period of service connection, from June 24, 2005.  The RO has granted a TDIU effective from February 5, 2010.  At issue still is whether under Rice, a TDIU is warranted with respect to the residuals of fracture of the left 4th toe distal phalanx with scar, for the period when TDIU is not in effect, from June 24, 2005 to February 4, 2010.

Given the rating claim decision above regarding entitlement to an initial rating greater than 10 percent for residuals of fracture of the left 4th toe distal phalanx with scar, the record does not raise the issue of entitlement to TDIU for the period since the award of service connection for the disability through February 4, 2010.  

Further, the rating criteria of the Rating Schedule reasonably describe the Veteran's disability level and symptoms.  As the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation for the service-connected disability is adequate and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

In sum, the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent at any time since service connection was granted.  There is no doubt to be resolved; and an initial disability rating in excess of 10 percent at any time since service connection was granted is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 

ORDER

Service connection for stuttering is granted.

An initial disability rating greater than 10 percent for residuals of fracture of the left 4th toe distal phalanx with scar is denied.


REMAND

A remand of the Veteran's claim of service connection for arthritis of both hands is necessary for the following reasons.  During a September 2006 VA examination, the Veteran reported that, due to his bilateral hand condition, he had been suffering from pain in both hands since 1975.  X-ray examination showed osteoarthritis of both hands.  The examiner diagnosed bilateral hand osteoarthritis.  

The evidence on file includes evidence of a current diagnosed arthritis of both hands; establishes that events or injury occurred in service; and at least indicates that the claimed disability may be associated with the established in-service events or injuries.  The report does not include an opinion as to whether the etiology of the bilateral hand osteoarthritis is related to service.  A remand is necessary for an examination to obtain an opinion as to the likelihood of an etiological nexus between the Veteran's diagnosed arthritis of both hands and service.

Accordingly, this issue is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any arthritis of both hands.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All indicated studies and diagnostic tests must be performed and all findings must be reported in detail.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed arthritis of the hands found to be present had its onset in or is related to service, to include as due to events or injuries of record during the Veteran's eight-year period of service-that resulted in other injuries and may have resulted in subclinical hand injuries-including episodes of boxing, parachuting including two or more falls during parachute school, a fall down stairs in his barracks, a motor vehicle accident resulting in cervical spine injury, and other military-related activities presumably involving "wear and tear" of the joints of the hands given activities expected with the Veteran's principal duties of grenadier, automatic rifleman, and team leader; and including patrols in the field in Panama.  The examiner must describe all findings in detail and provide a complete rationale and basis for any opinions offered in the examination report.  The examiner must specifically acknowledge and discuss any reports on file by the Veteran that his bilateral hand symptoms referable to arthritis were first manifested during active service and continued thereafter.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


